 



EXHIBIT 10.2
(STATE STREET LOGO) [y23915y2391501.gif]

     
 
  Edward M. Anderson
 
  Vice President
 
   
 
  Insurance Credit Services
 
  225 Franklin Street, 7th Floor
 
  Boston, MA 02110-2804  
 
  Telephone: 617 664 3782
June 9, 2006 
  Facsimile: 617 664 0646
 
  emanderson@statestreet.com

Selective Insurance Company of America
Selective Insurance Group, Inc.
40 Wantage Avenue
Branchville, NJ 07890-1000
     RE: Loan Facility
Ladies and Gentlemen:
     State Street Bank and Trust Company (the “Bank”) has made available to
Selective Insurance Company of America, a corporation organized under the laws
of New Jersey (the “Company”) and Selective Insurance Group, Inc., a corporation
organized under the laws of New Jersey (the “Parent”) (collectively, the Company
and the Parent are hereinafter referred to as the “Borrower”) an aggregate
$20,000,000 revolving line of credit (the “Line of Credit”) as described in a
letter agreement dated March 3, 1997 (as amended, the “Letter Agreement”). All
obligations of the Borrower arising under the Line of Credit are evidenced by a
promissory note in the principal amount of $20,000,000 dated March 3, 1997 made
by the Borrower to the order of the Bank (as amended, the “Note”).
     The Borrower has requested, and the Bank has agreed pursuant to the terms
hereof, to extend the Revolving Maturity Date, as defined in the Letter
Agreement, as set forth hereinbelow. Therefore, for good and valuable
consideration, the receipt of which is hereby acknowledged, the Borrower and the
Bank hereby agree as follows:
     I. Amendments to Letter Agreement
     Section 1 of the Letter Agreement is hereby amended by deleting the
following therefrom: “June 26, 2006” and substituting the following therefor:
“August 25, 2006”. All references to “Revolving Maturity Date” in the Letter
Agreement, the Note or any related document shall hereafter be deemed to refer
to August 25, 2006.
     II. Miscellaneous
     1. As amended hereby, all terms and conditions of the Letter Agreement and
Note remain in full force and effect and are ratified and affirmed as of the
date hereof and extended to give effect to the terms hereof.

 



--------------------------------------------------------------------------------



 



Selective Insurance Company of America
Selective Insurance Group, Inc.
June 9, 2006
Page 2
     2. Each Borrower represents and warrants to the Bank as follows: (a) no
Event of Default has occurred and is continuing on the date hereof under the
Letter Agreement or the Note; (b) each of the representations and warranties of
the Borrowers contained in Paragraph 9 of the Letter Agreement is true and
correct in all material respects on and as of the date of this letter amendment;
(c) the execution, delivery and performance of each of this letter amendment,
the Letter Agreement, as amended hereby, and the Note (collectively, the
“Amended Documents”) (i) are, and will be, within its corporate power and
authority, (ii) have been authorized by all necessary corporate proceedings,
(iii) do not, and will not, require any consents or approvals including from any
governmental authority other than those which have been received, (iv) will not
contravene any provision of, or exceed any limitation contained in, the charter
documents or by-laws or other organizational documents of such Borrower or any
law, rule or regulation applicable to such Borrower, (v) do not constitute a
default under any other agreement, order or undertaking binding on such
Borrower; (d) each of the Amended Documents constitutes the legal, valid,
binding and enforceable obligation of such Borrower, except as the same may be
limited by bankruptcy, insolvency, reorganization, moratorium or other laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles; and (e) if the proceeds of any Revolving Loan are utilized
to finance the purchase of the stock of the Parent, such use will be in
compliance with Regulations U and X of the Board of Governors of the Federal
Reserve System.
     3. This letter amendment shall constitute an agreement executed under seal
to be governed by the laws of The Commonwealth of Massachusetts.

 



--------------------------------------------------------------------------------



 



Selective Insurance Company of America
Selective Insurance Group, Inc.
June 9, 2006
Page 3
     4. This letter amendment may be executed in counterparts each of which
shall be deemed to be an original document.

             
 
                Sincerely,    
 
                STATE STREET BANK AND
    TRUST COMPANY    
 
           
 
  By:   /s/ Edward M. Anderson    
 
           
 
      Edward M. Anderson    
 
      Vice President    

Acknowledged and accepted:
SELECTIVE INSURANCE COMPANY OF AMERICA

         
 
       
By:
  /s/ Dale A. Thatcher    
 
       
Name:
  DALE A. THATCHER    
Title:
  EVP,CFO & TREASURER    
 
       
By:
  /s/ Jennifer W. DiBerardino    
 
       
Name:
  Jennifer W. DiBerardino    
Title:
  VP, Assistant Treasurer    
 
        SELECTIVE INSURANCE GROUP, INC.    
 
       
By:
  /s/ Dale A. Thatcher    
 
       
Name:
  DALE A. THATCHER    
Title:
  EVP, CFO & TREASURER    
 
       
By:
  /s/ Jennifer W. DiBerardino    
 
       
Name:
  Jennifer W. DiBerardino    
Title:
  AVP, Assistant Treasurer    

 